Avenant n°%Yà l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

AVENANT N° (74 A L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU Le 11 août
2011 À INGENDE

MOTEMA 25/11, Groupement BOMBOMBA

Préambule

Les titres 24/11 et 25/11 ont un plan de gestion commun qui présente d'une part le premier bloc
quadriennal du contrat de concession forestière n°24/11 comprenant les AAC réelles 1, 2,3 et 4 et
couvert par une clause sociale. Cet accord de clause est concerné par les groupements INDJOLO
et BESOMBO, tous deux du secteur d'EUNGU. Ces deux groupements comprennent les villages
Eungu centre, Bompoma, Lingondjo, Bofomwa, Bokala, Bosuka, Bolak'oafumba, Bokendela, |
Bokana pour le groupement INDJOLO et les villages Wele, Bombimbi, Lokongwa Wilima, Mbengi, |
Bondjoku et Ngonda pour le groupement BESOMBO. Cet accord dispose d'un montant prévisionnel |
et estimatif du Fonds de développement local évalué à 205.935$.

Cependant, le titre 25/11 dispose d'un accord de clause sociale sur les 4 AAC théoriques conclu
avec le groupement Bombomba lequel est composé des villages Boyera, Betoko, Boende,
Bompoma, Ngondo, Djombo, Betsimbola, lokinda, Omomo, Bolengambi, lfuto, Befili, Lokondola,
Boloka, Nkasa et dispose d’un montant prévisionnel du Fonds de développement Local estimé à
107.462$.

Il ressort des informations du plan de gestion que la concession forestière 24/11 sera parcourue par
l'exploitation lors-de la mise en œuvre du plan de gestion sur une surface équivalente au 4/25 de la
surface utile des deux concessions réunies. Ainsi donc, l'accord pour les clauses sociales se
basera donc sur le volume réellement exploité sur ces AAC.

Par contre, la concession forestière 25/11 qui est couvert par un accord de clause sociale sur le
premier bloc portant sur 4 AAC théoriques ne sera pas parcourue par l'exploitation durant la mise |
en œuvre du plan de gestion cependant quelques réalisations seulement seront financées sur base |
du préfinancement.

En effet, le présent document présente l'avenant à la clause sociale du groupement ci-haut cité.
| Toute fois, il conviendra de mentionner que dans le cadre des engagements qui lient le
concessionnaire MOTEMA d'avec la communauté locale, la clause sociale qui a été conclue, n’a
pas été rédigée conformément au modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière telle qu'elle a été instituée par l'arrêté ministériel |

n°023.
EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU |
BONDEKO NKIESEI 7 BOLAWESE |
ILOA LOFONGO IREMEA MONZERA
LONGWASO KAMANGO EKOT'EKIOTE

1/38
Avenant n°%£à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

|
Pour se mettre à l'évidence, le tableau ci-dessous présente la correspondance entre l'AM 023 et
l'accord de clause sociale conclue le 11 août 2011.
Seuls les articles dont les contenus ont subi des modifications substantielles sont repris dans le
présent avenant.
La version papier ayant conduit à l'élaboration du présent avenant est celle qui a été déposé au
| Ministère de l'Environnement, Conservation de la Nature et Tourisme. Cependant, il s'avère que
cette version contient des erreurs sur les numéros des lettres d'intention des deux concessions
dans les préambules des clauses. En réalité, la lettre d'intention 36/03 a été convertie en contrat
de concession forestière n°24/11 ; par contre la lettre d'intention 37/03 se rapporte au contrat de
concession forestière n°25/11. Malheureusement, même ces deux lettres d'intention ont été
jointes aux clauses sociales sans pour autant correspondre chacun au titre réel.
pondance/ décalage au regard de la
Ë - : 4 août 2011 :
Article 5 Article 6
Article 6 Article 7
Article 7 Article 8
Article 8 Article 9
Article 9 Article 10
Article 10 Article 11
Article 11 Articles 12, 13 et 14
Article 12 Article 15
Article 13 Article 16
Article 14 Article 17
Article 15 Article 18
Article 16 Article 22
Article 17 Article 19
Article 18 Article 20
Article 19 Article 21
Article 20 Article 23 |
Article 21 Article 24
Article 22 l Article 25
Article 23 Article 26
Article 24 Article 27 (a)
Article 25 Article 27 (b)
Article 26 Article 28
Article 27 Article 29 |
Article 28 Article 30
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
pr] 27 a —
ILOA LOFONGO IKEMBA & MOMIE PA
LONGWASO KAMANGO EKOT'EKIOTE

2/38
Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Le présent avenant est conclu entre :
d'une part,

1° La Communauté Locale du secteur de DUALI comprenant le groupement de Bombomba
comprenant les villages Boyera, Betoko, Boende, Bompoma, Ngondo, Dijombo, Betsimbola,
Lokinda, Omomo, Bolengambi, lfuto, Befili, Lokondola, Boloka et Nkasa représentée par les
membres du Comité Local de Gestion « en sigle CLG »

N° Nom Fonction
01 EALE BONDEKO Joseph Président
02 INTOLE MPO NKIESEI Vice-président |
03 MBENGA BOKINDA Jean : Secrétaire |
04 INGILA BOFANDE Secrétaire-Adjoint
05 N6ÉCNE ken Trésorière :
06 IMBOLO BOLOWASE Conseiller
07 ILOMBO IFOFU Conseiller
[08 | ILOA LONGWANGO Conseiller
09 | LOFONGO KAMANGO Conseiller
10 IKEMBA EKOT'EKIOTE Conseiller
L11 BOMPANGO Représ. du concessionnaire

Et d'autre part,

2° La Société Forestière dénommé MOTEMA, immatriculée au nouveau registre de
commerce N°58851, le numéro d'identification nationale N 01-022-N43665X, Kinshasa,
ayant son siège au n° 2209, avenue des étoiles, Commune de la Gombe, dans la ville de
Kinshasa, représentée par Monsieur Péguy LIWANGA MATA-LIWANGA, ci — après
dénommée « le concessionnaire forestier »

EALE | INTOLE MPO MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO | NKIESEI BOLAWESE |
|
ILOA LOFONGO IKEMBA 7 [MON2ERA
_ LONGWASO KAMANGO EKOT'EKIOTE «T7

3/ 38
Avenant n°%£à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Entendu que :

MOTEMA a signé en date du 11 août 2011, un accord de clause sociale avec les
communautés locales du groupement BOMBOMA composé des villages Boyera, Betoko,
Boende, Bompoma, Ngondo, Djombo, Betsimbola, Lokinda, Omomo, Bolengambi, lfuto,
Befili, Lokondola, Boloka et Nkasa

La Société MOTEMA titulaire d’un contrat de concession forestière n°25/11 du 24 octobre
2011, issu de la conversion de la lettre d'intention n°037/CAB/MIN/ECN-EF/03 du 26 mars
2003, jugé convertible suivant la décision du gouvernement du 29 janvier 2011 de rendre
convertibles les titres ayant bénéficié d'observations particulières de la commission
interministérielle

Conformément à l’Article 3 de l’arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d’accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l’avenant portant sur le chapitre 1 « Dispositions générales », article 2

Extrait de l'article 2 de la clause du 11 août 2011

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières assiettes annuelles de coupe, conformément à l'article 4 de l'arrêté
n°023/CAB/MIN/ECN-T/28/JEB/10 précité.

Extrait de l'article 2 de la clause est complétée comme suit

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières
assiettes annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté
n"28/CAB/MIN/ECN-T/27/JEB/08 précité.

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
LE 37 Æ. XL D |
ILOA LOFONGO IKEMBA MIONZEPA
LONGWASO KAMANGO EKOT'EKIOTE F

4/ 38
Avenant n°. l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 2 de l’avenant portant sur le Chapitre 2 « Obligations des parties », section 1°°
« Obligations du concessionnaire forestier », article 4

Article 4 de la clause du 11 août 2011

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur les ouvrages et les facilités
repris en annexe 1

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le
Fonds de Développement (cf. article 12), au profit de la communauté locale, la réalisation
des infrastructures socioéconomiques reprises en annexe 1

Article 4 de la clause est complété comme suit :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de

Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :

+ Réfection, équipement des installations hospitalières et scolaires

Type de bâtiment/Infrastructure Localisation Nombre
Construction d'un centre de santé en briques Botshimbola 1
cuites de 171 m2de surface
Acquisition des équipements médicaux du Botshimbola 1
centre de santé
Acquisition des produits pharmaceutiques du Botshimbola 1
centre de santé |
Construction d'une école de six salles de classe Boyera 1
de 288 m? de surface, en briques cuites

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU |
BONDEKO NKIESEI BOLAWESE |
1 œ &- L Y

ILOA LOFONGO IKEMBA ITONZEBA
LONGWASO KAMANGO EKOT'EKIOTE

e

5/ 38
Avenant n@£.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

° Autres
Type de bâtiment/Objet | Localisation Nombre
| Construction d’un centre culturel en briques Nkasa 1 |
| cuites de 240 m° de surface
Acquisition d'une phonie multi fréquence Mokako 1 |
Acquisition d'une décortiqueuse de Riz Mokako 1 |

Article 3 de l’avenant portant sur le chapitre 2 « Obligations des parties », section 1°"°
« Obligations du concessionnaire forestier », article 5 :

Ci après l’article 6 de la clause sociale du 11 août 2011 et se rapporte à l’article 5 de l'AM
023. Il se présente comme suit :

Article 6 de la clause du 11 août 2011

Sont rapportées en annexes 1, 2 et 3 des informations plus détaillées se rapportant aux
engagements prévus à l'article 4 du présent accord et concernant :

“ les plans et spécifications des infrastructures,

“leur localisation et la désignation des bénéficiaires,

“le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des
services ainsi que les coûts estimatifs s'y rapportant.

Article 6 de la clause est modifié comme suit:

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n'28/CAB/MIN/ECNT/27/JEB/08 précité,
sont apportées en annexes des informations plus détaillées se rapportant aux engagements
prévus à l'article 4 du présent accord et concernant : 1) les plans et spécifications des
infrastructures, 2) leur localisation et la désignation des bénéficiaires, 3) le chronogramme
prévisionnel de réalisation des infrastructures et de fourniture des services ainsi que 4) les
coûts estimatifs s'y rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes et pistes, il est
noté de manière indicative pour chaque tronçon concerné :

- le plan du tracé et le kilométrage qui lui correspond ;
- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;
- les ouvrages d'art à installer (ponts, radiers...) ;

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
et 21 _| @ 4
ILOA LOFONGO IKÉMBA MONZEEA
LONGWASO KAMANGO EKOT'EKIOTE Ç

6/ 38

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

- les engins et le matériel à mobiliser pour la réalisation (bulldozer, chargeuse, niveleuse,
camion-benne, etc.) ;

- les temps d'utilisation à prévoir pour chaque engin et matériel ;

- les coûts d'utilisation correspondants par unité de temps.

Article 4 de l’avenant portant sur le chapitre 2 « Obligations des parties », section 1°"°
« Obligations du concessionnaire forestier », article 6

Ci après l'article 7 de la clause sociale du 11 août 2011 et se rapporte à l’article 6 de l'AM
023. Il se présente comme suit :

Article 7 de la clause du 10 juin 2011

Les coûts d'entretien et de maintenance des infrastructures est assurée par le Fonds de
développement à travers la constitution d'une provision de 10% sur les ristournes versées
durant les années d'exploitation sur les deux blocs d'exploitation.

Article 7 de la clause est modifié comme suit:

Les coûts d'entretien et de maintenance des infrastructures sont à considérer spécifiquement
dans la mesure où ils vont devoir s'appliquer bien au-delà de la période d'exploitation des 4
assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et
calculées les ristournes, destinées à financer la réalisation des infrastructures socio-
économiques au bénéfice de la communauté locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

+ affectation, chaque année et quelle que soit la zone exploitée, de 1,9 % du total des
ristournes de manières à mutualiser les coûts se rapportant aux infrastructures déjà
réalisées sur l'ensemble de la concession ; un programme prévisionnel d'entretien et
de maintenance, sur les 4 années à venir, des infrastructures socio-économiques
déjà réalisées au bénéfice de l'ensemble des communautés locales riverains ayants
droits sur la concession forestière est joint en annexe.

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU |
| BONDEKO NKIESEI BOLAWESE |
| |
Et 7 | @ E |

ILOA LOFONGO IREMBA PMONZERA |

LONGWASO KAMANGO EKOTEKIOTE Ji |

7/38
Avenant n° Là l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 5 de l’avenant portant sur le chapitre 2 « Obligations des parties », section io
« Obligations du concessionnaire forestier », article 11 :

Ci-après l'extrait de l'article 14 de la clause du 11 août 2011 qui se rapporte à l’article 11 de
l’'A.M 023. Il se présente comme suit :

Extrait de l'article 14 de la clause du 10 juin 2011

Pour permettre le démarrage immédiat des travaux, le concessionnaire forestier s'engage à
dégager, endéans 45 jours ouvrables à dater de la signature du présent accord, un
préfinancement de 10% du coût total des travaux d'infrastructures socio-économiques
présentées à l'article 4 ci-dessus et qui est actuellement estimé à 10.001 USD (dollars
américains Dix mille et un)

Extrait de l'article 14 de la clause est modifié comme suit :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût
total des travaux d'infrastructures socioéconomiques présentés à l'article 4 ci-dessus. Ces
10% constituent une avance sur les ristournes à verser sur les volumes de bois prélevés
dans le bloc d'exploitation considéré qui regroupe, selon les cas, 4 assiettes annuelles de
coupes et sont remboursables à la fin de la période considérée.

Article 6 de l’avenant portant sur le Chapitre 2 « Obligations des parties », section 1°°
« Obligations du concessionnaire forestier », article 12 :

Ci-après l'extrait de l’article 15 de la clause du 11 août 2011 qui se rapporte à l’article 12 de
l’A.M 023. Il se présente comme suit :

Article 15 de la clause du 11 août 2011

Le Fonds de développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la
communauté locale représentée par le secteur de DUALI.

Sur demande de la communauté locale représentée par le secteur de Bakumu-Mangongo, le
concessionnaire forestier accepte qu'un représentant de la section de la société civile fasse
partie du CLG en qualité d'observateur.

EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU

BONDEKO NKIESEI BOLAWESE

FA 27 | À 2 |
ILOA LOFONGO IKEMÉA NLO N ZEBA

LONGWASO KAMANGO EKOTEKIOTE

8/ 38
Avenant n°%%£ à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière, MOTEMA CCF n° 25/11

Article 15 de la clause est modifié comme suit :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la

communauté locale.

Sur demande de la communauté locale, le concessionnaire forestier accepte qu'un
représentant de la société civile fasse partie du CLG en qualité d'observateur.

Article 7 de l'avenant portant sur le Chapitre 2 « Obligations des parties », section 1°"°

« Obligations du concessionnaire forestier », article 13 :

Ci-après l'extrait de l'article 16 de la clause du 11 août 2011 qui se rapporte à l’article 13 de

l’A.M 023. Il se présente comme suit :

Article 16 de la clause du 11 août 2011

Outre un président désigné par les membres de la communauté locale et travaillant sous la
supervision d'un-des chefs de secteurs, le CLG comprend un vice-président, un secrétaire,

un secrétaire-adjoint, une trésorière et cinq conseillers.

Un trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur du Territoire

d'INGENDE

Article 16 de la clause est modifié comme suit

Outre un président désigné par les membres de la
supervision du chef de la communauté, le CLG comprend un trésorier, un secrétaire

rapporteur et plusieurs conseillers.

communauté travaillant sous la

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE

ILOA LOFONGO IKEMBA 3 AO NZERBA
LONGWASO KAMANGO EKOT'EKIOTE d,

9/ 38
Avenant n°@/2à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 8 de l’avenant portant sur le chapitre 3 « Suivi de la mise en œuvre du présent
contrat », article 23

Ci-après l'extrait de l'article 26 de la clause du 11 août 2011 qui se rapporte à l'article 23 de
l’A.M 023. Il se présente comme suit :

Article 26 de la clause du 11 août 2011

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l’Administrateur
de Territoire d'INGENDE, à l'initiative de l'une des parties au présent accord.

Ses décisions sont prises par consensus et sont consignées dans un procès- verbal signé
par tous les membres présents.

Article 26 de la clause est complété comme suit :

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l'Administrateur
de Territoire.
Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur

convocation de l'Administrateur de Territoire, à l'initiative de l'une des parties au
présent contrat.

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU |
BONDEKO NKIESEI BOLAWESE |
|
À |
pres &- - |
37 L'& |
ILOA LOFONGO IKEMBA MONZERA
LONGWASO KAMANGO EKOTEKIOTE T4

10/ 38
Avenant n°ê/à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière, MOTEMA CCF n° 25/11

Article 9 de l'avenant
L'annexe 4 de l'avenant est complété par :
4.1 La carte de localisation des AAC

République Démocratique du Gongo

Okapi Concessions Forestières 24/11 et 25/11 Motema ou
eccr.
iso ersooe wgce rorsgore
î ? ? $
BL . Sonenge
sl
Nord
Loos cadence
rs sorenadt
Lotumbe ox Lngodaid imoong]
p 2 Naembe D + \
-  Bsusisrgs
esoren : $
” è Maonca
EL = Su
Ë  .  —
ni uaue
18
£-
B—
Ë
| Virage
jette Annuolle de Coupe
F7 Assiette Annualle de Coupe 1
___-] Assiettz Annuelle de Coupe 2
| | IE Assiene Annuele de Coupe 3
JE

1 ‘
19-300"€ 19-400"€

fe us,

20-00
A -È

ÈË

&

£

TE

ré

sensenge ©

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE

[FT ToA LOFONGO IKEMBA HN.

LONGWASO KAMANGO EKOT EKIOTE F |

11/ 39

Avenant n° É/à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière, MOTEMA CCF n°

4.2 La Carte de localisation des projets communautaires

Répubiaue Démocratique du Congo

25/11

Localisation des projets communautaires 298
Concessions Forestières 24/11 et 25/11 Motema

KrSSOu

,Bondenge

Ë
Ngonda
Baie ° Botemos
| Û Ekombe ë
+ Moenoi Bokencdie
| à 2éosure |
| tumbe D ok Lingodeé moon:
|, Noms ' :
|8- È£
Ë 076 ae Ë
Bosdngo
Bokoionge
= Boyera 4
|. linrastructures à résiser soul) érès
£ | à faute | enjota £
| # Ecoie primaire SN Lemooionge ne
Ë | S ecole deconcairs NS Ë
D Sioméque imbonga
| 1 centre informatique
| À Bureau pets
| & Phonie mutt fréquence
| (Sale de loisir Lusso) |
le | Mason à
(Ë2 | m morens LE
T7 | @ centre de santé gersenge! E
| 4 Equipement centre de santé È
| | apparait photo
| LS Transport
I Terrain de foot goo |
O antenne |
Va Pirogue :
Presse brique L£
© Décoriqueuses TEE
Tronçonneuse
Source s'eeu se
É Eotoko
Scie
Pont au
Poste à souder LSomate LE
crouperisciagené Ê|
Moteur
5 Sera
} Moto . vero
OT |
age | |
| te Annuelle de Coupe |
Assiette Annuelle de Goupe 1
£ | [EE nesetz annuel de Coupe 2
R— [D assiette annuels de Coupe 3
| Cassiene annuer ,Mokomu
TJ uimie des conce !Mpongo

DEALE TINTOLEMPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU |
BONDEKO NKIESEI |  BOLAWESE |
er | as T x EP
ILOA LOFONGO EMBA TAONEETF
LONGWASO KAMANGO EE Den Lire
ZE | |

12/ 39
Avenant n°®f.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 10 de l’avenant

Il'est complété au présent avenant, l'annexe 5 relative à :

5.1 Le plan métré du centre de santé

0
3

Salle d'observation

Pharmacie

Salle d'accouchement |

Bloc opératoire

++

Salle d'hospitalisation

Laboratoire

Salle de consultation =}
Salle de réception CC

Salle de soins

Ÿ ++
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
ILOA LOFONGO IKEMBA MONZEPA
LONGWASO KAMANGO EKOT'EKIOTE F

13/ 38

Avenant n°24 à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière, MOTEMA CCF n° 25/11

5.2 Le plan métré d'une école de six salles de classes

Plan type écoles de 6 classes

43m
| |
EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO | ILOMBO IFOFU
NKIESEI BOLAWESE |
ILOA LOFONGO IKEMBA ALO N 2EBA
LONGWASO KAMANGO EKOT'EKIOTE Ti

14/ 38

Avenant n

5.3 Le plan métré du centre culturel

24m

l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Anti chambre

=
Le]
=
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
FT 1LoA LOFONGO IREMBA MON2ZERA
| LONGwaso KAMANGO EKOT'EKIOTE :

D —

a

15/38

Article 11 de l'avenant

Il'est complété au présent avenant, l'annexe 6 relative à :

6.1 Le devis prévisionnel et estimatif du centre de santé

1 bâtiment de

l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Longueur 1900 m Largeur 9,00 m Surface 17100 m°
Coût Salaires Coût fournitures extérieures ]
|
Paramètres Unité | largeur] épaisseur] Longueur Cube ri Prix |
|
|
Nombre de jours 90 [Bastaings m 0,05 350,00
(Coût joumalier chef maçon 20 (Chewons m 0,07
[ombre cher maçons T (Chewons plafonnage mr 007
(Coüt horaire maçons —— [ fGment fondation Sac 50 kg
[Ciment pavement sac 50 kg
[Nombre maçons 2 (Ciment crépissage | sac 50kg
[Nombre de jours 75 |. ÎTôies de 3m Toe
(Coût joumaier chef menuisier 3 Faitères de 3m Faire
[Nombre chef menuisier 1 | [Cious detoie _1
(Coût joumalier menuisiers m (Clous de 150 kg
[Nombre menuisiers 2 [Cious de 120 kg
Calcuis (Clous de 100 kg
(Salaire chef d'équipe maçon 1800 | (Clous de 80 kg
(Salaire maçons 2000 (Clous de 60 kg
[Cious de 40 ko
(Clous de 20 k
(Sous total Salaires maçons 3800 np PME | Fouie
Planches pour pores m
Planches pour m
(Fenêtres 2mx 0,8m
(Salaire chef d'équipe menuisier 1664 [Baguettes couve-joint m 0,01
unité
Salaire menuisiers 1500 | [Crawx Kg
(Sous total Salaires menuisiers 3164 (Bancs/Tables unité
[Tableau unité
[Tables
[— ” Quincailere (serures, |
(Sous total Salaires 6964 | [gonds..) - 300 2.00 600,00
Sous total fournitures extérieures 19 436,86
{ Fournitures extérieures 586 |
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
Zh4 &. L ER |
ILOA LOFONGO IKEMBÀ MONZERA. |
LONGWASO KAMANGO EKOT'EKIOTE À |

16/ 38
Avenant n° fa l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

6.1.1 Le devis prévisionnel du Centre culturel

Coût Salaires Coût fournitures extérieures
Paramètres Unité |largeur| épaisseur] Longueur] Nombre | cube br Prix
Nombre de jours 60 Bastaings m° 005 015 5,00 60 | 2250 | 350,00 787,50
(Coût joumaler chef maçon 8 | [Chevons m__[oo7 | oo | 500 60 | 2470 | 35000 514,50
Nombre chef maçons 1_ | [Chevons plafomage m_[oo7 | oo7 | 50 24 | 058 | 35000 205,80
Coût horaire maçons 5 ICiment fondation sac 50 kg 40 15,00 600,00
ICiment paement sac 50 kg 60 15,0 900,00
Nombre maçons 2 | [Cimentcrépissage | sac 50kg 40 15,00 600,00
Nombre de jours Go | [Tescæ3m Tüe 150 1600 | 240000
Coût journalier chef menuisier 6 Faitières de 3m Faitière 20 14,50 290,00
Nombre chef menuisier 1 | [Cou cetée kg 18 300 54,00
Coût jouralier menuisiers 4 | [Clous de 150 kg - 12 33 40,32
Nombre menuisiers 2 Clous de 120 kg 2 3,36 67,20
Calculs Cious de 100 kg 20 336 67,20
Salaire chef d'équipe maçon 600 | [Cious de 80 Kg 20 33 67,20
Salaire maçons 700 Cious de 60 kg 10 2,50 25,00
Cious de 40 kg 6 2,50 15,00
Cious de 20 kg 4 2,50 10,00
Sous total Salaires maçons 120 pres Paond | ue 6 84 505,80
No ps | me 005 |m° 6 | 029 | 35000 94,08
: Le en én m° 00% |m° a | ose | 35000 | 11760
[Salaire chef d'équipe menuisier 484 Baguettes couvre-oint m 0,01 0,05 5,00 80 0200 | 350,00 70,00
Briques unité 21000 0,30 6 300,00
Salaire menusiers 580 Chaux kg 100 0,50 50,00
PF F +
(sos ttasaôresmenises | 100 | Pepai | (nié #0
Chaise unité 2 2000 240,00
Tables ul 30,00 360,00
| Quncallene (serres, |
Sous total Salaires $2364,00| [gonds...) - 50 200 100,00
Sous total fournitures extérieures 5 1448120
Récapitulatif
Coût salaires $_2364,00
Fournitures extérieures | $ 14481,20
Total chantier | $ 16845,20
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
ñ
É MPa
ILOA LOFONGO IKEMBA LE N ZEPA
LONGWASO KAMANGO EKOT'EKIOTE
2

17/ 38

Avenant n°9f.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

6.2 Le devis estimatif et prévisionnel d'une école de six salles de classes
Devis d'une école, MOTEMA 25/11 BOMBOMBA
N°_} QUANTITE LIBELLE P.U P.T OBSERVATION
1 74000 Briques $ 0,09 6.290
2 64 Barre de fer 10mm $ 101$ 640
3 35 Barre de fer 6mm $ 51S 175
Bennes de 5 tonnes (sable
4] 46 mélangé) $ 25/$ 1150
5 6|_Bennes de 5tonnes (sable fin) | $ 20|$ 120
6 375) Sacs de ciment $ 30]$ 11250
7 120 Madriers 5x10 $ 5|$ 600
8 332 Chevrons 5X5 $ 31$ 830
9 54 Kg de clous de10cm $ 31S 162
10 64) Kg de clous de tôles $ 31$ 192
il 265) Tôles BG 28 $ 181$ 4770
12 160 Triplex de 5 mm $ 151$ 2400
13 160) Lattes $ 2|$ 240
14] 25 Kg de clou de 8cm $ 31$ 75
15) 15 Kg de clou de 5 cm $ 31$ 45
16] 7 Portes $ 501$ 350
17 7 Serrures $ 30] $ 210
18. 20] Charnières $ 21$ 40
TOTAL 29.539
Main d'œuvre 25% de 29,539 7.385)
TOTAL GENERAL 36.924
EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
ILOA 2 LOFONGO EZ Æ- -… nr
l LONGWASO KAMANGO EKOTEKIOTE ee :

18/ 38

Avenant n°

6.3 Le devis prévisionnel des équipements du centre de santé

forestière, MOTEMA CCF n° 25/11

à l'accord constituant la clause sociale du cahier des charges du contrat de concession

Devis prévisionnel équipements du centre de santé BOMBOMBA, MOTEMA 25H 1

DESIGNATION UNITE QUANTITE PusUus PT.$US
[Mcroscope + réacffs 1 $ 600 | $ 600
pari de réanimefon pour nouveau-nés pce L $ 300 | $ 300
\Amoire métiique pce 1 $ 200 | $ 200
[Amoir vitine métalique pce $ 400 | $ =
{Aspirateur de mucosté pce $ 450 | $ =
Bassin rectangulaire inox pce 2 $ 25|$ 50
Bassin rénifomne inox pce 5 $ 10!$ 50
Boîe à gants pce 5 G 71$ 35
(Boîte métallique inox pce 1 $ 100 | $ 100
Bure au pce 2 $ 20|$ 100
(Chaises pce 2 $ 151$ 30
[Escabeau pce 1 $ 100 | $ 100
[Etgère en bois pce 1 $ 80|$ 80
Etre pce $ 600 | $ =
Li d'accouchement pce 1 $ EE 350
1 $ 200 200
2 $ 126| $ 251
(Marteau percuteur pee 3 + 20|$ 60
Matelas d'hôpital pce 3 $ 2|$ 60
Négatoscope pce 2 $ 100 | $ 200
(Panne de &t pce 2 $ 251$ sû
Pése-bébé pce 1 $ 250 | $ 250
Pése-persone pce 1 $ 100 | $ 100
Potence pce 1 $ 20|$ 20
(Poubelle à pédale pce 1 $ 100 | $ 100
ISénisateur poupinel pce $ 600 | $ =
SÉthoscope pce 1 $ 5|$ 5
Séthoscope obstétnical pce 1 $ 10|$ 10
[Tabouret bumani_- pce 2 $ |$ 100
(Tensiométre ordinaire pce 2 $ 205$ A0
[Tousse médicale pce 1 $ 250 | $ 250
(Banc pce 1 $ 50|$ 50
(Unnoir pee 1 $ 251$ 25
TOTAL $ 3766
EALE INTOLE MPO MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
— 4 &_ £ CG
ILOA LOFONGO IKEMBA ION ZEPA
LONGWASO KAMANGO EKOT'EKIOTE TP
en — À Fu

19/ 38

Avenant n°@#à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière, MOTEMA CCF n° 25/11
6.4 La facture pro forma d'acquisition des produits pharmaceutiques

Ets “LA REFERENCE”
Mis on VLA NOVA
© Vente : Matériel de Labo - Rénctifs do Labo

NRG : 217 BDD Id. Nat. : 60262 V PROFORNA PR
D ces D Ra

Foi toss ones ou

V/Bon de Commance N°
NBen ‘ie Livraison N°

ou

ue o1 L 5013 F LS Ne

T POUR CE QUI SUIT

Prix Unit.

Prix Total

LA LD ml LE. SP.

2 | £on,.0/} Un.07n/Æ)|
L AO ÈS, | ST OTUFE.
Hacat Pl | tone +.57074,

Te | 3504 | 7 Don]
| BASE 7 Dons.

HD | Bone eur ct

PPS TETE : Ho. | 50. 0004)
—kenel AH te. | AT DITAE.
En) TE PTE EE DENT)

by root) 500704
a AOC.) SO.LTrA.
- 2 ee ai x) C0} SD.0002Æ]

DO À, rermerrethee épi 2 | T'PODE.|._ Le. 0 rie)
Lx | r.3 57e. |

END PCreE,

L'EST Svrre.

ke et as, Aer Corte So, | LS ponte) 45 rés.

aps ie nova LÉ don) 25 amp) 2 Lame)
Lg I OIP AZ

rare

L. ÉD.DÆ

| AD \44 LR baie ne Êze À AO. 10.072

ao tél Brrireirce — Bomalge | Loc 7eme

L LL fX GOPETE Lee I. OT ÉQ. Gr
TOTAL GENERAË = 557 <

Les marchandises vendues ne sont ni repris:

565 ni échangéos:

EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE

ILOA LOFONGO IKEMBA ATON2EZA
LONGWASO KAMANGO EKOT'EKIOTE TP

20/38

Avenant n° {à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

ET. “LA REFERENCE”

Mson VIANOVA
Vent£ : Matériel do Labo - Réactif de Labo
Equipement médic:
NRC : 317 BDD Id. Nat. : 89282 Y
Procrodit Bank n° 1301-06100404-120
Av. Commorce N° 36 Bis
Kinahasa - Gombo
Immeuble Kacadi
Tél: 0899924598 - 0899872570

VIBon de Commande n
.N/Bon de Livraisonn
Kinshasa, li

— RE

NS Éknrkik a

Cr RÉ)

:Mme, Mr, Sté.
[ a | Désignation Prix Unitaire Prix Total
di Ze en BD STD 2 2
| 0 us An Li. ADOËE- _AO-2ID
(en Pole ENFANTS ALT. ba 10,200 €
100 Mes onadmen Gi. 2 00 Fe, Loc Es.
Ph — Po abeine PACA TR EYE
PPDNEV ONF lue.) uo.omé#.)
rcéliei one hors Mt} 7S£mms) 35 200 A. |
a 4_ CA , LÉ nr 229 ZArn AR) STD |
4270 UHlr22 2-0DT | 208-000 Fe |
4 “ete PR Lo ce}

To

P419387
LL
ILOA LOFONGO IKEMBA 2€, D
LONGWASO KAMANGO EKOT'EKIOTE ee #

21/ 38

Avenant n°@/à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

6.5 La facture pro forma d'une phonie multi fréquence

Qui

aix

Doit pour ce qui

knie FE (02/2013

FACTURE

Re

Désignation

TOTAL CE Î
Les marchandises vendues ne sont ni repris
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
ILOA LOFONGO IKEMBA PAONZERA
LONGWASO KAMANGO EKOTEKIOTE VE

22/ 38

Avenant n° %f à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière, MOTEMA CCF n° 25/11

6.5 La facture pro forma de la décortiqueuse

ETS ELDORADO

ELECTRICITÉ GENERALE

Matériaux da Conatruction.

Outillage matérigls Foregtiers et Agricole

NRC: 86270 Id.Nat. : 01-830
y. du Marché n° 4 GIGo: me
Tel. : UYSSSZ2176 | 0815133060
Kinshess-ROC

Ke. PS / ra

las venues ne SON mt reprises hi échanges

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU

BONDEKO NKIESEI BOLAWESE

| 37 Eu zz RUE
ILOA LOFONGO IKEMBA IMONZERA

LONGWASO KAMANGO EKOT'EKIOTE 7

8

23/ 38

Avenant n°@/a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 12 de l'avenant

Il est complété au présent avenant, l'annexe 7 relative à l'évaluation de la ressource.

Montant Montant prévisionnel
Essence |Classe DIAF Del & Sn -— Etes
(8) (USS)
Acajou | 4 279 1115
Bossé clair ! 4 4 079 16 314
lroko | 4 251 1 004
Padouk | 4 5 694 22 775
Sapelli | 4 695, 2 780
Tiama | 4 3737 14 948
Wenge | 4 12131 48 525
Total 26 865 107 462
EALE INTOLE MPO | MBENGA BOKINDA | _INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
+ 77 À x [Es
ILOA LOFONGO IKEMBA MONZERA
LONGWASO KAMANGO EKOT'EKIOTE T1
à

24/ 38
4
—

Avenant nf à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 13 de l'avenant

L'annexe 8 de l'avenant est complété le Budget prévisionnel du Fonds local de

développement

Budget prévisionnel du Fonds de Développement des communautés
BOMBOMBA, Territoire d'Ingende - MOTEMA 25/11
Réalisations Lieu Unité Quantité Cofttnlre Montant {US $)
{US $)
{Réfection, équipement des installations hospitalières et scolaires I
(Construction d'un centre de santé BOT SHIMBOLA Centre Î 1 $ 26401 |$ 26401
(Acquisition équipement matériel médical du centre de santé JOTSHIMBOLA Materiel [ Î $ 37661$ 3766
(Acquisition des produits pharmaceutiques du centre de santé BOT SHIMBOLA Produits | 1 $ 209315 2093
(Constuction d'une école six salles de classe BOYERA Ecole 1 $ 36924 |$ 36924
(Autres:
{Construction d'un cente culturel INKASA Centre Î $  16845201$ 16 845,20
(Acquisition d'une phonie multi fréquence IMOKAKO Pièce 1 $ 3400)$ 3400
(Acquisition d'une décortiqueuse de riz IMOKAKO Pièce Î $ 7000)$ 7000
TOTAL REALISATION $ 96 429
(Coût de fonctionnement des Comité Local de Gestion etde Suivi
[Fonctionnement du CLG
nee 24 $ g040
Fonctionnement du CLS Ï
OTAL FONCTIONNEMENT (maximum 10% Cod ces ravanx des nfæstucues) ]
Ï
(Coût d'entretien et maintenance quinquénnal des infrastructures 19% —. $ 1993 |
I I ï ï
TOTAL FONDS DE DEVELOPPEMENT $ 107462|
Montant prévisionnel pour le Fond de Développement $ 107454
Montant de l'avance (10% du montant des infrastructures)
pour le démarrage des travaux $ 964290
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
ILOA LOFONGO IKEMBA AONZER À
LONGWASO KAMANGO EKOT'EKIOTE 7.
E: — Ê ) |

25/ 38
ccord constituant la clause sociale du cahier des charges du contrat de concession forestière, MOTEMA CCF n° 25/11

Avenant n°©7.

Article 14 de l’avenant

L'annexe 9 de l'avenant est complétée par Le chronogramme des réalisations des infrastructures à

Expoitant forestier: MOTEMA

Titre: 25111. BOMBOMBANNGENDE

TABLEAU DES FLUX FINANCIERS PREMSIONNELS

Jon 7]

[Montant prévisionnel FDL vorase] js snc]s oôn6fs — s enefs 716
Frame sf el

Foraenen none sf] F DE
Erraremenee DE SE | IE 5

[Fonctionnement CLs-CLG LT IE ss]s ses]s 55] s ss]s ss]s s sésfs sesls ss]s s65|
Passer I ORETS ENT E EEE) NET) ERKTE] CRE] EEE ERNKTC] EMI] EE CEE
Boomemen anus EE ONE RE ONE DEEE ENRTE HR] FRS EEE] RES ED CONS ENT] CORTE EE HN] ET FREE

Des Te] FRS DE REASON NF RASTRUETURES
AE PRE ST

TR ANETRIM 2 JAN RIM 3 DAV RIM APN TRI ANA TIM AN RIM NZ TRI

57000 | Æcauision.
5200] Asusen | Æruen

[Rcausiton dune décoriqueuse de Riz pour le uilage Mokako

[onstucson dun Centre cuire pour le ilge Nasa CRT Consruet | constuer || consuer
(Corsructon Sun Centre de sans danse ue Bouin EXT CN CS CR CN CT CT CT

Frauston ds saupenens médicaux du Canve de sant dons vinge Bonbon ]s 2700 pres

(Ron de prog prormacoutques au Core de aan de BoEmE EREXE Î | Psion feu Ï

onaructon dune drole de ax IE 6 css à yes HREX] Ï + —}; ( Ï Î CE CEE CN NN TN CE)
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE

ILOA LOFONGO IKÉMBA ALO N2E PA
LONGWASO KAMANGO EKOT'EKIOTE TP

/ 26/ 38
Avenant n°@f à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 15 de l'avenant

L'annexe 10 de l'avenant est complétée par le budget prévisionnel de fonctionnement du
Comité local de gestion et du comité local de suivi

Budget prévisionnel de fonctionnement CLG et CLS BOMBOMBA - 25/11

\

k

MOTEMA
NOMBRE DE | NOMBREDE | MONTANT
DOS MEMBRES REUNION JETONS sas
1. Jeton
CLG 11 161$ 201$ 3 520
CLS : 7 161$ 201$ 2240
2. Déplacement membres
CLG 11 16 500!$ 880
CLS 7 16 600|$ 560
3. Frais de tenue de reunion
CLG 11 16 5001$ 880
CLS 7 16] 5001$ 560
4. Forfait papèterie
CLGICLS 4} $ 100,00 | $ 400
$ 9040
SONDEKO Near? | MBENGA BOKINDA INGILA BOFANDE | SOLANESE ILOMBO IFOFU
ed 7 & | k | ee
ILOA LOFONGO IKEMBA ATO NEERA |
L— KAMANGO 2 F

27/ 38

Avenant n

913

Article 16 de l'avenant

forestière, MOTEMA CCF n° 25/1

1

l'accord constituant la clause sociale du cahier des charges du contrat de concession

L'annexe 11 de l'avenant est complétée par le fond d'entretien et de maintenance
prévisionnel des infrastructures socio-économiques

Programme prévisionnel d'entretien quinquenal, MOTEMA 25/11 - BOMBOMBA - Territoire d'INGENDE

Quantité prix unitaire Total
‘1. Peinture de tous les batiments
chaux 15 kg 8lbatiment $ 1,001$ 120
pinceaux brosses 6 Pièce 1 $ 10,001 $ 60
main d'œuvre 2 jours 8]batiment $ 5001$ 80
2. Plafonnage de tous les batiments
contre plaqué L_2 plaque Bfbaiment  |S S00f$ 144
couvre joints 0,01 m3 8|batiment $ 35000!$ 28
main d'œuvre 0,5 jour 8|batiment $ 5,00! $ 20
F.Equipements salles de classe
tableaux 6 tableaux $ 20,00 | $ 120
table bancs L table banc 6lsalles $ 30,00 | $ 180
4. Toiture de tous les batiments
Toles 2 tôle 8]batiment $ 16,001 $ 256
main d'œuvre 3 jour $ 60015 18
jAutres
ciment 1 sac 8]batiment $ 2200|$ 176
[serrure 1 serrure 8]batment $ 5,001$ 40
chaise 1 chaise 8|batiment $ 10,00!$ 80
[Autres $ 639
paumelle portelfenêtre 2 paumelle 8]batiment $ 2001$ 32
Entretien route
ITronçon Km $ É
Divers
TOTAL entretien cinq ans : $ 1993
EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
ILOA LOFONGO IKEMBA MONZErA
LONGWASO KAMANGO EKOT'EKIOTE

À

28/ 38

Avenant n° 24à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 17 de l'avenant

L'annexe 12 de l'avenant est complétée par le document attestant la consignation de fonds
auprès du concessionnaire forestier

e ATTESTATION DE CONSIGNATION
Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le ......... .............. entre le concessionnaire forestier MOTEMA d'une
part, et la communauté locale du groupement BOMBOMBA constitué des villages Boyera,
Betoko, Boende, Bompoma, Ngondo, Djombo, Betsimbola, Lokinda, Omomo, Bolengambi,
de l’autre part, pour le contrat de concession forestière n°25/11 située dans La Province de

l'Equateur, District de l'ÉQUATEUR, Territoire d'INGENDE.

Nous attestons que le concessionnaire forestier MOTEMA a crédité le LT 0er X93 en ses
livres, le compte de la communauté locale des groupements ci-haut évoqués, d'une somme
de

AE 4 ERA punork. doux. Ale armure. 2.20 Conhroar…
(lettres et chiffres) correspondant à 10% du montant du coût des infrastructures retenues et

ce, conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10

Signature du concessionnaire forestier

EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU

BONDEKO NKIESEI BOLAWESE
F L _
pr | 7 Æ L M
ILOA LOFONGO | IKEMBA ANTON ZEPA

LONGWASO KAMANGO EKOT'EKIOTE TL

Le KA

re

29/ 38

Avenant n° fa l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 18 de l’avenant

L'annexe 13 de l'avenant est complétée par le document régissant les conditions d'accès au
Fonds de développement par le comité local de gestion

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier MOTEMA, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire MOTEMA s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire MOTEMA, soit par le CLG, et
dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l'entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE

| ILOA LOFONGO IKEMBA 22
LONGWASO KAMANGO EKOT'EKIOTE

30/38

°

Avenant n°*7à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière, MOTEMA CCF n° 25/11

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d'abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
=
pre 27 en 14 a
ILOA LOFONGO IKEMBA MON 2€
LONGWASO KAMANGO EKOT'EKIOTE LP,

31/ 38
A

Avenant n°@/à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 19 de l'avenant

L'annexe 14 de l'avenant est complétée par le document attestant le montant de jeton de
présence du comité local de gestion et de suivi

(Conformément à l'article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)

Les parties ont convenu que le montant de jeton de présence est fixé à 20 $SUSD, équivalent
en franc congolais de 18.000 FC.

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio économiques au profit de la
communauté locale.

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS) :

Les parties conviennent que le montant de jeton de présence alloué pour la participation aux
réunions couvre également la prise en charge restauration des membres du CLG et/ou CLS.

EALE INTOLE MPO MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE

ILOA LOFONGO IKEMBA io NZERA Do
LONGWASO KAMANGO EKOT'EKIOTE a

32/38
A

Avenant n° Of l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 20 de l’avenant

Le présent avenant est complété l'annexe 15 relative aux modalités d'exercice
par la communauté locale des droits d'usage lui reconnus par la loi

Conformément à l’article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté des droits d'usage lui reconnus par la loi
notamment :

1° Le prélèvement du bois de chauffe et sticks pour la construction des maisons et du bois
pour la fabrication des meubles ;

2° La récolte des fruits sauvages, chenilles, champignons et plantes médicinales ;
3° La pratique de la pêche et de la chasse coutumière ;
La présente annexe définit les règles selon lesquelles s'exercera ce droit.

1° Prélèvement du bois de chauffe et sticks pour la construction

MOTEMA s'engage à garantir l'exercice de ce droit de la manière suivante :

La communauté locale a le droit de prélever tout bois mort sur toute l'étendue
de la concession. Elle a également le droit de récupérer en forêt, les déchets de grumes
ainsi que le reste de branches des arbres exploités par MOTEMA, à l'exception des souches
elles-mêmes.

De même, la communauté locale a le droit de couper pour besoin de construction, tout stick,
sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité,
la communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours

Afin d'assurer à la communauté locale une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée
au développement rural. Cette zone comprendra les défrichements actuels ainsi qu'une
partie des forêts de terre ferme

Dans ces zones, outre les activités agricoles, la communauté locale pourra aussi effectuer
les prélèvements destinés au bois de chauffe, fabrication des meubles ou à la construction

FEALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMEOLO ILOMEO IFOFU
| BONDEKO NKIESEI BOLAWESE
!
fe 97 & PA Ka” |
ILOA LOFONGO IKEMBA MONZER A _
LONGWASO KAMANGO EKOT'EKIOTE : |
| |

33/ 38
Avenant n°@ à l'accord constituant la clause sociale

du cahier des charges du contrat de concession

forestière, MOTEMA CCF n° 25/11

La production du bois d'œuvre pourra y être pi

ratiquée, en particulier dans les zones en

cours de défrichement, en concertation avec les populations et avec l'accord préalable de

l'administration forestière.

Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan

d'aménagement, en cours d’
mort, tout prélèvement est interdit.

forestière industrielles

Récolte des produits forestiers : fruits chenill

élaboration prévoira, 3 séries dans lesquelles, hormis le bois

La série de conservation qui garantit la protection de zones à haute valeur écologique

La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des bergers), fortes pentes, sols sensibles à l'érosion

La série de production ligneuse correspondant aux zones destinées à la production

es, champignons et plantes médicinales

Afin de garantir le plein exercice de ce droit par
mettre en place une équipe socio-économiqu

communauté locale et, la liste des produits forestiers autres que le bois d'œuvre.

en particulier de produits forestiers :

+ à usage alimentaire (fruits, chenill

+ à

+ à usage artisanal ou service (feui
Après identification de ces produits, l'éi
la communauté locale des règles acceptab
permettant à la communauté locale d'exercer

MOTEMA dans ces activités d'exploitation.

usage médicinal (feuilles, écorce:

a communauté locale, MOTEMA s'engage à
e qui aura pour mission d'établir, avec la

Il s'agira
es, champignons, etc.)
s, racines, etc.)
les, lianes, tiges, etc.)
quipe socio-économique  définira, avec

es (périodes, distances de récoltes etc.)
pleinement ces droits sans toutefois gêner

Néanmoins, pour des raisons évidentes de sécurité, la communauté locale évitera d'exercer

ces droits dans les blocs où et l'exploitation est

3° Pratique de la chasse et de la pêche coutu

en cours.

mières

Conformément au Code Forestier, MOTEMA s'engage à garantir aux communautés locales

l'exercice du droit de pêche et de la chas

se coutumière, sur toute l'étendue de sa

concession.
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMEOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
ILOA LOFONGO IKEMBA MONZERA
LONGWASO KAMANGO EKOT'EKIOTE Fra

34/ 38
Avenant n° @fà l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Cependant l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté
n° 014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant
règlementation de la chasse d’une part et, d'autre part, dans le respect des conventions
internationales ratifiées par la RDC sur la protection des espèces menacées, en particulier la
CITES.

Seront ainsi affichés dans différents lieux publics, en particulier au siège du comité local
de gestion, la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, MOTEMA interdit à ses agents et à ses véhicules le transport d'arme
de chasse et de viande de brousse.

La communauté locale s'engage à signaler la présence de toute personne qui s’adonne
à la chasse où pêche illégale dans la concession.

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
23 à
it 37 ON 22 > —
ILOA LOFONGO 1KEMBA MoNZEPA
LONGWASO KAMANGO EKOT'EKIOTE vp

35/ 38

Avenant n°%fà l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Article 21 de l'avenant

Ilest complété par le présent avenant, l'annexe 17 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, MOTEMA s'engage à faciliter l'embarquement à bord de ses moyens de transport
d'un nombre limité des personnes rattachées aux villages du groupement Bombomba.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

“ Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion ou un représentant du concessionnaire. Cette désignation
fera l'objet d’un échange de courrier entre le comité local de gestion et l'entreprise.
La personne désignée remet à chaque personne enregistrée une note attestant
qu'elle a été autorisée de voyager à bord des moyens de transport du
concessionnaire forestier.

" Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

“ Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de produit agricole de 50 kg. Une fois à bord, le passager est le seul
responsable de la surveillance de ses biens, ce qui vaut dire que le concessionnaire
forestier ne peut pas être tenue responsable en cas de perte ou disparition.

“ La facilité de transport ne peut pas être confondue à la prise en charge par la société
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de MOTEMA à Ingende. La facilité est également accordée entre le siège de
MOTEMA à Ingende et KINSHASA via MBANDAKA. Mais pour un transport maximum de
15 personnes par ponton, l'ordre de priorité étant basé sur l'enregistrement des demandes.

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
x 27 À 4, a
ILOA LOFONGO IKEMBA AACNZEBA
LONGWASO KAMANGO EKOT'EKIOTE L 21
2 Le 7

36/ 38
Avenant n°Ofà l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Ainsi convenu entre les parties, le présent avenant n°.#7..est établi en 5 exemplaires
originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 11 août 2011 à INGENDE.

Fait a À ERA (USER ME).le A... A£.120 48

Pour la signature, les membres du Comité Local de Gestion

N° Nom Fonction Signature
01 EALE BONDEKO Joseph Président LT :

02 INTOLE MPO NKIESEI Vice-président

03 MBENGA BOKINDA Jean Secrétaire

04 INGILA BOFANDE Secrétaire-Adjoint

05 Aura kv Trésorière

06 IMBOLO BOLOWASE Conseiller

07 ILOMBO IFOFU Conseiller

08 ILOA LONGWANGO Conseiller

09 LOFONGO KAMANGO Conseiller

10 IKEMBA EKOT'EKIOTE Conseiller

11 BOMPANGO Représ. du Z #

MOINE A TEAN. AEReE concessionnaire

EALE INTOLE MPO MBENGA BOKINDA INGILA BOFANDE IMBOLO ILOMBO IFOFU
BONDEKO NKIESEI BOLAWESE
FA 7 T& | ee
ILOA LOFONGO IKEMBA MONZERA
LONGWASO KAMANGO EKOT'EKIOTE JP

+ Z

37/ 38
Avenant n°.2/à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière, MOTEMA CCF n° 25/11

Pour le Visa, les membres du Comité local de Suivi

N° NOMS FONCTION
01 FRantcky Fi iBortd0 Président (Adm.Territoire)
02 IKENGA EKAMBA Secrétaire
03 IFOMBO MPAKO Membre
04 IFOSO IFALE Membre
05 NDJOLI LOPUMPU Membre
06 INGULU IYANDJA Membre | —Æ
07 Délégué du .
concessionnaire

Pour L’Administrateur du Territoire

]
| Noms Fonction Signature |
E - < ' — Ü RP
FRANCRY Li B0N9 0 | Hdn-7arr. d'u GAY , ER
4
4
EALE INTOLE MPO | MBENGA BOKINDA | INGILA BOFANDE IMBOLO ILOMEO IFOFU
BONDEKO NKIESEI BOLAWESE
À 7) & LE D—
ILOA LOFONGO IRÉMEA MO N2ERA
LONGWASO KAMANGO EKOT'EKIOTE Be

38/ 38
|
sl
RE PLAIT à ; |
Dj Lx |
Le mr se : |
ER) El t ? |
“ à Ac L
C4 |
u En dE | ni ÉE
en He EE pa _

aire SRE |
Hd
4 PAPE |
4 Fan ; # É
ALARRRe mi sa #4 - re né
n PR LE
ÉTÈLA :
ÉPRC TER OP 27D7t 77 CRN EU RUES
Et |
CR 70 LA lag,
# Pre SLT PR SARA auras

Siastinuar à
1e

Cr TE

‘4

tu

HUE ARR
ER

LÔ

Fnaato

A
Æ
E

Fi

PRE Lor£o À homo publ, » À
Ed babe PE

n
L Da ur mA. heëje, n9 sut per PATENT 222 Li

ess 2 AA pa boire, 28 D 2 GPA LEE À pobrsklk L18 smvit
4 emê LU À PÉGEAGE ; 2ehe Luce

Prend s 50 lus je
va À CONTES RES 2 «é Besso 4 1 À doté

l
Ste Peyena  L'oibo prit Ch
n 28/1 PLV > re à Dr F8 ébinailte prothèse
C4 pos Le (GE gen RG

k 4
aus pe © AT 5 FUÉEUE, 22 Phice Hs, ni ie
ae De Bree Tr LT RE rate
E Lee TUE he a 274 Che, Apout de A Alithnte

Cd 6e

P'Ennr tnnemecl.

ge 2% É La < cé Aneen en, À p SE Das on none, Lis
CETTE paie PE GE 2 Le
Pas nes Pfnharee c La

Fass |
Éd ESS te
«c hot Re Peter
8 Fée UE T à 20 Ta Lot fée Pre ni E

LE eo Lier D'evas 4 el
pe, Ban) >+ <e # per a oral 6 pe
Lies re Ga

a 8 mhyt Reca$ Fe Er ais BR, 53
Pi

#, ze popeho VAR
AP Lis LE ©

25" avt + ft 7° À n° LE 0] s 4-7 <hc ro
Hherfau ok bips Luïhe
dycshs ne met .
re L Nr par Frreemal 4 RP6F s?CCE
sie als srtet |
ape sh Ék LR Brhoe@ À 207$ Bof
Érnphnte #: El Eve æe
lbs LOC Le E A 711
Pre Le tuile # 3CHvf
das ch À ré |
CET pas et | TR 4 JE EVCÉ des f

À +yo Cu FE - Dhirgace

Apsidés Los pla Moræe | A sy 3. #rof
vi fee

Apart jus Look Matere | 4 7m Ÿ Je f
DATES SH 7%

ds. ctk 2/3 ev-ihèy de Bei À pad Le Gefai ot DATA
ge Afpe 71
ARE 2 the DE À À Æ7 Paie Je PPT

nr

“ ES dues pe? Pret Là ‘

pote D pa chrpe. En cube, À pet à Ve

: là Bol 4 Ce ENT: PT Fix LE Le abat
C7

pr A 1e LES ge pl Es D Te RE er Lg

5 Re, CLS ot Rec pp pahrs Le pe liahess AUTY
A node #'px ou D at 2 Art of jure 2x Bi pus ak æ

= #8 à pont 3 se .
Caux
22 = NS s ME
- AI hr ETES ap _e A AY els #4 hrs SL arm 2e Di Cre
JL 3c T D
n Chrhe di Giho  btul PA 2Yo À PA Aerfrate 5 ag lee
ele JET

r L Bah L gl À | Bereuaas
L pa nef pat pce rvl F
 P'épets dons plhed pel
v nr # ue mulk -fhys ce Per VA vel Aie 5
Ph ge ”
: À harts 4e Arenhyore À hj 1m f pur À ve FRtares

À Gomertt Bol qe eLrp
JE ee El pesy EPA A4 1 nee fuf = Din Lg

ex Coefe eo tof CS
re Fi EE ts pt a 0 pus cage PRES

per

À parken pee PAR cA En + 4 & ee.

pin ab Pr af. s GLS pin pp et pél'orar--mu
À ve, Las sets Lu utllispe Boveta

Aix GR »f CDR LP Apt ss, ° F # / < Le Bpisthenr Fer

Ales VASTE
De 84 Yo ch d ak! PA
QNGrx dé AL hd D
prore Ma Cl
#&on bd Re.
Alshil
Jünoa Moÿo Ah HE

cons ll
Hegisbdpa TR
l FM

N

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES

ACCORD DE CLAUSE SOCIALE, DU...
DATA 0

AVENANT N°@7 :; Lieu :.…./
cor NAXT 7. /{. : ex

CONCESSIONNAIRE FOREST)
OBJET... Ne Dent Va

N°

LISTE DE PRÉSENCE / ler EYE rt

/20.... Lieu

N° Noms et post noms Fonction/Structure Village Signature
? Te po ip 1k£U Boyare

: | Lo iceipe EL APE Bepore Den
| Bengeto AGRCE Eee Ze
“ Laree po Bacess CM Bepor

Lo Noir?

CRp 4 Ecl

22 Expocuhe

Cr

Chfhreh

| Coke

| Cher

(eU74272

LL,

RS rhre) is

29 Lux pl de, ka
L] Co d'hoiss SE
ÆL nage GENE, NA (3 #7" n RE See ie UT
me PS p« poker el À LGwrvt
D'or ee ets ei AA Sùt p* À
L pa Ps l &U & rNFEALE. Gé uen
fit 5 Pb qi ae Le sb Brive 27 “
r” FL. mais Of À fous Rs ou bu ep je hell
seek: ?napr ik, Ale y Dai 4 D77 À proeice 4 Le #e proper
ne el Get ass part oxbu LR Crmmeraud LReoil
ET Â Er à eh Pa VAE orena < Lacs bo part
Sa ré £ Ga prose 6e Eu ha À INGENE

lc BR Gulik $ G wie S cb don .
LI SE nere Bts Dante À LUS
PA n8E,

«4
papes Le P'Enn res wmtet s se role ST INGERIE

APTE
l £> he, pe Caort À ak 704%, 2 à él pars chrple Le re
2° Pair WA 7s CL vip def €’ Crème 4e Draccrd co #6
F de 11 of N° LZA & cons Bponaseit L£ Aiferhucsheus Co lpare
PARLE
Che À pack"
este
Que Gba
pa
Anh
Ant { be £ Gt La af
P° fi - ee À Eipaé Ve Hyite gts 24 À PRATU
4 B Aperfns Chen re PNUD gs à Cv EPA 4 Las
pre %L CG ef CES à TS DE chere of 3 "À 0
Fe et Le nLb

ui PAT pes Diarncnf L Cluge S :
ÿ AN) frchocegut Le RP 'arat pus DEL pa

REP
“ge À LA Lt Von à pu pe, L'ulskhe ot À
ke
Le Lept, pee est L'e NO mr FE. 7 4 ns À'e pile
21 |acvus

| Has Lagase Et
4 AH ñ L'anfo

Dr, Fe Fr .
4e AA “ FFC 3.HECf
22

US 14% dé 2 L

Ayant Le ji NE 4.075 | 2075f
DL.

CGrrharté din sec L

EX alle Re clerée A6 ENT

SC-72tS LCTVNE

(=erhuschs Le Qxke L |
Crblene) se Lys Coïdy AG. ACER,
L 2vo # Herfet #5 f

Je ct + is es Po , polpier pe NL at

? oo Queer pit pee jar PE Pos n k
la pe ECTS Pers À En re ge Ep ET
ns: pee aan iles Rrerek pee 8 lus she
FE aug, À Cryeput La x pohux Le phares poriske)

— © br. de À ALT 3 æ. 4 dur -
À mt SE Pin outk me À ppro ox Brijus Ch
- AU sn Pos a : 7 RE 70e V2 Cane DA Crée L à
BE Er SRE PAR Ye LR pl phrase Perd
&. 075
: C Lux 28 LR ne ol Lee L ip L. ma.
= 8 pren £ PET S 7 ef
B Geghshr ue Ch Clhrl < dort À de L
us soilmi prererel 4 de ef PRÉRG 7 Nha

253
nd

_
_ J'hyuihs Lu Les prono pes À ét Morte E
put pt mul - fly a Pa À “Un Nr &
D kypréà, Lire À enhyrause 9 Fee P per A nitkge Merars

À Cyperret Be of
A pet ad ad parut y PR NTE RSA 20 pen ve
4 & ge À porrtuf , sudo a
LT 80974 ge r-vwdr mél Gi Liv: vu
| 4 pt Do D66RRXe . Di£e , Ce er
Eur za pe Bept peer Apahetreest eg
st Us, Po ét Lpye pitri ques fl rdilen
PE 7 ATFSS. pret
ee Per Péshe: a) ef > 4e, & 27 1 Borde Rpart @ parut
Ales
Brosor
Pete Ensersk
Ke TE &
/ KETE
EPr to
AB v 54

(@egisbadpa

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES

ACCORD DE CLAUSE SOCI
AVENANT N£. ; Lieu :.

EDU a. /20...
TENQE

LISTE DE PRESENCE

cor Ne. / A ex GA N° ST

Re n ss ER.

OBJET... ER

N° Noms et post noms Fonction/Structure Village Signature

: lingames WWotaëe etoleo L lake
Touran Ü\iront Ds je nda, ik fr

: FL Lruuut LP ICT Leg
lea a | yo iris l RE

7 [an be lo detalik Bolauguté 5

© on dyrumdal tale loue) RF

| moe | jocalité Délaudalzz

n PPUPYZ Lie und 4

£a léDasal etat le Voleusdal 204

_[Vkete uiun Beornde <48-

k DIAte {irti Reteeucd —

? Bhel Wtasle hou l

fable tint | bogmlel Exame

: Ugo ea tUrlril Boendel

Wine

Welle

Betolo À

ke de

| 24

Ts l LU
” fbekokela L

Le la lea

mul a ta É

Nr lC

Fr SL TR EURE Ba Fe,
= Vue elouoa y yy1 | 9 117 Nb |
… Bogoi JocrlH Boer = |
_ ocalet) Bou) PT
IN aupamang ubteéle UNS

E Pen. 211111 ootolal ul |

EAN

ai,

__ (3e € utae mA LES CR
7 | 13» L Ro EPA —
Bon Sim works | Hero
[2 Bere re LA (Ne Relekp| € Z-
[9 |EKOTD LecaLiTE | HEASA

ar

LI E
@egisbape in

#
er
@œ

x

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES

LISTE DE PRESENCE

Fonction/Structure |

Village

Signature

AP
DE

1 | F}. La el V £ 0 olou ga

Le BR O | Ou nu AL f EE 42
. bem a Gelen Lo Ca Lite LD band PTE
Le Duu Fo on a Cuffii sets Vonouno LÉ

. Pole no Lulla valeur Oanosns | 7
Beta Ençautg tas Pseud)

PDP

. Jianbala lii, | éloles 2 |
= - Lan g ] 1 y 5 « Bénala 22
e sale l11 1 om b En |
- Lan ) Cultacatesk > - J
EP: ie un
| lSolce nm
Us] #e | eE |
7]

16 |
© Rotelcola work Retelughe 28
— Baujela Wet a be PRotoke| |
. frandewgo Wrtable "2 |
55 male We tasle fous de LE — |
. Tngamens, Decal/hattel 7
» CHANCES Welableclyeu La |
, [Be il 111911) leu) outa y
. PAS Blind 2 |
L oloro Petouéele 77 |
+ Bhotile  ublaile Peund
FDL La le Boum +—
Bee Jp 111 hill
. A GA plate Boleugant
! Jiboliana Lit Betgiu |
ua U LitLuri oujut LE

